Exhibit 10.2

NAME OF
SUBSCRIBER:                                                               

To:                              Organic Acquisition Corp.
A wholly owned acquisition subsidiary of Pubco
c/o Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Fax; 212 715-8171

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in Pubco, a Delaware corporation (the “Company”)
that will do business as Organic To Go, immediately following the Closing of the
private placement described herein. The Company is conducting a private
placement (the “Private Placement”) of a minimum of eighty (80) units (the
“Units”), for $4.0 million (the “Minimum Offering”), with the option to offer
and issue up to an additional forty (40) Units, for up to an additional $2.0
million (the “Over Allotment”), for a total of one hundred and twenty (120)
Units, for an aggregate of $6.0 million.  Each Unit consists of (i) forty
thousand (40,000) shares of the Company’s common stock (“Common Stock”) and (ii)
a detachable, five-year warrant to purchase up to 8,000 shares of Common Stock,
at an exercise price of $2.50per share (“Warrant”).  The purchase price per Unit
is $50,000.  The minimum purchase by any one investor will be one half (1/2) of
a Unit for $25,000.

The Units are being offered by the Company on a “best efforts, all or none”
basis with respect to the Minimum Offering, and on a “best efforts” basis
thereafter with respect to the Over Allotment.  All funds received in the
Private Placement shall be held in escrow by Kramer Levin Naftalis & Frankel LLP
(the “Escrow Agent”) and, upon fulfillment of the other conditions precedent set
forth herein, shall be released from escrow and delivered to the Company at
which time the securities subscribed for as further described below shall be
delivered to you.

Unless otherwise extended by the Company in its sole discretion, the Private
Placement will terminate on January 31, 2007.  The Company reserves the right to
withdraw or cancel the Private Placement and to accept or reject any
subscription in whole or in part, in its sole discretion.  The Company will not
close the Private Placement unless it has received subscriptions for at least
the Minimum Offering.  Until subscriptions for the Minimum Offering are received
and accepted, all funds will be placed in a separate escrow account with the
Escrow Agent.  The closing of the Private Placement is conditioned upon the
simultaneous closing of the Merger (as defined below).

The Company has engaged Burnham Hill Partners, a division of Pali Capital, Inc.,
as the Placement Agent (the “Placement Agent”) in connection with the sale of
the Units.  Pursuant to the terms of the engagement with the Placement Agent,
the Placement Agent, or its registered assignees or designees, will receive a
cash commission of 10.0% of the gross proceeds from the Units sold in the
Private Placement and up to $10,000 for the reimbursement of certain out-of-

1


--------------------------------------------------------------------------------


pocket expenses.  In addition, the Company shall issue to the Placement Agent or
its registered assignees or designees, Warrants to purchase up to 10.0% of the
shares of Common Stock issued pursuant to the Private Placement.

The Units being subscribed for hereby are highly speculative, involve a high
degree of risk, and should be purchased only by persons who can afford the loss
of their entire investment.  See “Risk Factors” for a description of certain
risk factors which should be considered when subscribing for the Units.


CAUTIONARY STATEMENT

This Agreement contains material non-public information within the meaning of
Regulation FD promulgated by the Securities and Exchange Commission including
the Private Placement and the Merger (as discussed below) (the “Material
Non-Public Information”).  By accepting this Agreement, you hereby agree that
you will use the Material Non-Public Information only in connection with your
evaluation of the investment contemplated hereby and not for any other purpose,
and you will not disclose the Material Non-Public Information to any other
person without the Company’s prior written consent (which may be withheld in the
Company’s sole discretion) or except as may be required by law or legal
process.  You also agree that you will direct your representatives not to
disclose to any other person or entity the Material Non-Public Information.

By accepting this Agreement, you agree that, until the transactions contemplated
herein and hereby are consummated and publicly announced, or such earlier date
as the Private Placement and the Merger are terminated (i) neither you nor your
representatives will trade in the Company’s securities, and (ii) neither your
nor your representatives will disclose the existence of the proposed
transactions to any third party.

THE MERGER

Simultaneously with and as a condition to the closing of the Private Placement,
Organic Acquisition Corporation (“Organic Acquisition”), a wholly owned
subsidiary of the Company will be merged with and into Organic Holding Company,
a Delaware corporation (“Organic”), all pursuant to that certain merger
agreement, dated as of January 11, 2007, entered into by and among Organic,
Organic Acquisition and Pubco (the “Merger Agreement”).  Pursuant to the merger
(the “Merger”), Organic will become a wholly owned operating subsidiary of the
Company and those persons holding shares of Organic capital stock, warrants and
options to purchase shares of Organic capital stock, and certain promissory
notes convertible into shares of Organic capital stock, will receive shares of
the Company’s Common Stock and warrants and options to purchase shares of the
Company’s Common Stock.

After giving effect to the Merger, the stockholders, option holders and warrant
holders and the holders of certain convertible promissory notes of Organic will
own in the aggregate approximately 78.0% of the issued and outstanding Common
Stock on a fully-diluted basis (excluding the warrants to be issued to the
Placement Agent and up to 2,500,000 options and/or warrants to purchase shares
of Common Stock that may be issued to officers, directors and consultants)
(“Fully-Diluted Basis”) upon the closing of the Minimum Offering, or

2


--------------------------------------------------------------------------------


approximately 71.8% of the issued and outstanding Common Stock on a
Fully-Diluted Basis upon the closing of the Over Allotment.  Immediately after
the Merger, the investors in the Private Placement will own in the aggregate
approximately 17.0% of the issued and outstanding Common Stock on a
Fully-Diluted Basis upon the closing of the Minimum Offering, or approximately
23.6% of the issued and outstanding Common Stock on a Fully-Diluted Basis upon
the closing of the Over Allotment.  After giving effect to the Merger, the
Company’s present stockholders will own in the aggregate approximately 5.0% of
the issued and outstanding Common Stock on a Fully-Diluted Basis upon the
closing of the Minimum Offering, or approximately 4.6% of the issued and
outstanding Common Stock on a Fully-Diluted Basis upon the closing of the Over
Allotment.  The resulting merged company will operate under the name Organic
Holding Company, Inc., d/b/a Organic To Go.

The completion of the Merger is conditioned upon the simultaneous closing of the
Private Placement. Subscribers of Units in the Private Placement will not have
the opportunity to vote on the Merger prior to its completion.

RISK FACTORS

 The resulting merged public company will operate under the name Organic Holding
Company, Inc., d/b/a Organic To Go, and, as the result of the Merger, the
Company’s business will be the operation of the Organic business.  Accordingly,
a subscription for Units carries the risks of investing in Organic.  For
purposes of reviewing the “Risk Factors” included below, “the Company,” “we,”
“our” and similar terms refers to the Organic operating business after the
consummation of the Merger.

Risks Related to Our Business

Our growth strategy requires Organic to open new cafés, retail stores and
catering operations.

We cannot guarantee that we will be able to achieve our expansion goals or that
our new cafés and retail stores and/or catering operations will be operated
profitably.  Further, we cannot assure you that any new café and/or retail store
and/or catering operation we open will obtain similar operating results to those
of our existing cafés, retail stores and catering operations. The success of our
planned expansion will be dependent upon numerous factors, many of which are
beyond our control, including the following:

·                  hiring, training and retention of qualified operating
personnel;

·                  identification and availability of suitable café and retail
store sites and catering operations;

·                  competition for café and retail store sites and catering
operations;

·                  negotiation of favorable lease terms;

3


--------------------------------------------------------------------------------


·                  timely development of new café and retail store sites and new
catering operations;

·                  management of construction and development costs of cafés and
retail stores and catering operations;

·                  competition in our markets; and

·                  general economic conditions.

Our success depends on the ability of Organic to locate suitable café and retail
store sites and catering operations.

One of our biggest challenges in meeting our growth objectives will be to secure
suitable café and retail store sites and catering operations.  There can be no
assurance that we will be able to find suitable locations for our planned
expansion in any future period.  Delays or failures in opening new cafés, retail
stores and catering operations could materially adversely affect our business,
financial condition, operating results or cash flows.

We may need additional financing, which may not be available on satisfactory
terms or at all.

We may need to raise additional funds to support our future expansion and growth
plans.  Our funding requirements may change as a result of many factors,
including underestimates of budget items, unanticipated cash requirements,
future product and service opportunities, and future business combinations.
Consequently, we may need to seek additional sources of financing, which may not
be available on favorable terms, if at all, and which may be dilutive to you.

We may seek to raise additional financing through equity offerings, debt
financings or additional corporate collaboration and licensing arrangements.  To
the extent we raise additional capital by issuing equity securities, our
stockholders will experience dilution.  To the extent that we raise additional
capital by issuing debt securities, we would incur substantial interest
obligations, may be required to pledge assets as security for the debt and may
be constrained by restrictive financial and/or operational covenants.  Debt
financing would also be superior to your interest in bankruptcy or liquidation. 
To the extent we raise additional funds through collaboration and licensing
arrangements, it may be necessary to relinquish some rights to our products, or
grant licenses on unfavorable terms.

We heavily depend on our suppliers and distributors.

Our reliance on our suppliers and distributors subjects us to a number of risks,
including possible delays or interruptions in supplies, diminished direct
control over quality and a potential lack of adequate raw material capacity. 
Any disruption in the supply of or degradation in the quality of the raw
materials provided by our suppliers could have a material adverse effect on our
business, operating results and financial condition.  In addition, such
disruptions in supply or degradations in quality could have a long term
detrimental impact on our efforts to develop a strong brand identity and a loyal
consumer base.  If any supplier or distributor fails to perform as

4


--------------------------------------------------------------------------------


anticipated, or if there is a termination or any disruption in any of these
relationships for any reason, it could have a material adverse effect on our
results of operations.

We depend on our key personnel, and the loss of their services may adversely
affect our business.

We are highly dependent upon the efforts of our senior management team.  The
death or departure of any of our key personnel could have a material adverse
effect on our business.  In particular, the loss of Jason Brown, our Chief
Executive Officer, could significantly impact our ability to operate and grow
the business and could cause performance to differ materially from projected
results.  The Company has a $2 million “key man” insurance policy covering Mr.
Brown.

We could face labor shortages which could slow our growth.

Our success depends in part upon our ability to attract, motivate and retain a
sufficient number of qualified employees, including managers, chefs and other
kitchen staff, necessary to keep pace with our expansion schedule.  Qualified
individuals of the requisite caliber and number needed to fill these positions
are in short supply in some areas.  Although we have not experienced any
significant problems in recruiting or retaining employees, any future inability
to recruit and retain sufficient individuals may delay the planned openings of
new cafés, retail stores and catering operations.  Any such delays or any
material increases in employee turnover rates in existing cafés, retail stores
and catering operations could have a material adverse effect on our business,
financial condition, operating results or cash flows. Additionally, competition
for qualified employees could require us to pay higher wages to attract
sufficient employees, which could result in higher labor costs.

Our expansion into new markets may present increased risks due to our
unfamiliarity with the area.

We anticipate that our new cafés, retail stores and catering operations will
typically take several months to reach budgeted operating levels due to problems
commonly associated with new cafés, retail stores and the catering business,
including lack of market awareness, inability to hire sufficient staff and other
factors.  Although we will attempt to mitigate these factors by careful
attention to training and staffing needs, there can be no assurance that we will
be successful in operating our new cafés, retail stores and catering operations
on a profitable basis.  New markets that we enter may have different competitive
conditions, consumer tastes and discretionary spending patterns than our
existing markets, which may cause our new cafés, retail stores and catering
operations in those new markets to be less successful than cafés and retail
stores in our existing markets.

Our expansion may strain our infrastructure, which could slow our café, retail
storeand catering services development.

We also face the risk that our existing systems and procedures, financial
controls, and information systems will be inadequate to support our planned
expansion.  We cannot predict

5


--------------------------------------------------------------------------------


whether we will be able to respond on a timely basis to all of the changing
demands that our planned expansion will impose on management and these systems
and controls.  If we fail to continue to improve our information systems and
financial controls or to manage other factors necessary for us to achieve our
expansion objectives, our business, financial condition, operating results or
cash flows could be materially adversely affected.

Our operations are susceptible to changes in food and supply costs, which could
adversely affect our margins.

Our profitability depends, in part, on our ability to anticipate and react to
changes in food and supply costs.  Any increase in distribution costs could
cause our food and supply costs to increase.  Further, various factors beyond
our control, including adverse weather conditions and governmental regulations,
could cause our food and supply costs to increase.  We cannot predict whether we
will be able to anticipate and react to changing food and supply costs by
adjusting our purchasing practices.  A failure to do so could adversely affect
our operating results and cash flows.

Changes in consumer preferences or discretionary consumer spending could
negatively impact our results.

Our cafés, retail stores and catering services feature various types of organic
foods and beverages.  Our continued success depends, in part, upon the
popularity of these foods in the future.  Shifts in consumer preferences away
from this cuisine could materially adversely affect our future profitability. 
Also, our success depends on numerous factors affecting discretionary consumer
spending, including economic conditions, disposable consumer income and consumer
confidence.  Adverse changes in these factors could reduce customer traffic or
impose practical limits on pricing, either of which could materially adversely
affect our business, financial condition, operating results or cash flows.  We
can also be materially adversely affected by negative publicity concerning food
quality, illness, injury, publication of government or industry findings
concerning food products served by us, or other health concerns or operating
issues stemming from our operations.

Our industry is affected by litigation and publicity concerning food quality,
health and other issues, which can cause customers to avoid our cafés and result
in liabilities.

We could become the subject of complaints or litigation from customers or
employees alleging illness, injury or other food quality, health or operational
concerns.  Adverse publicity resulting from these allegations may materially
adversely affect us and our cafés, retail stores and catering business,
regardless of whether the allegations are valid or whether we are liable.

Our operations are subject to governmental regulation associated with the food
service industry, the operation and enforcement of which may restrict our
ability to carry on our business.

We are in the perishable food industry.  The development, manufacture and
marketing of products sold by us will be subject to extensive regulation by
various government agencies,

6


--------------------------------------------------------------------------------


including the U. S. Food and Drug Administration and the U.S. Federal Trade
Commission, as well as various state and local agencies.  These agencies
regulate production processes, product attributes, packaging, labeling,
advertising, storage and distribution.  These agencies establish and enforce
standards for safety, purity and labeling.  In addition, other governmental
agencies (including the U.S. Occupational Safety and Health Administration),
establish and enforce health and safety standards and regulations in the
workplace, including those in our retail locations.  Our retail locations will
be subject to inspection by federal, state, and local authorities.  We will seek
to comply at all times with all such laws and regulations.  We will obtain and
maintain all necessary permits and licenses relating to our operations, and will
ensure that our facilities and practices comply with applicable governmental
laws and regulations. Nevertheless, there is no guarantee that we will be able
to comply with any future laws and regulations.  Our failure to comply with
applicable laws and regulations could subject us to civil remedies including
fines, injunctions, recalls or seizures as well as potential criminal
sanctions.  As a result of such regulations we may encounter a variety of
difficulties or extensive costs, which could delay or preclude us from marketing
our products or continuing or expanding our operations.  We cannot predict if
all necessary approvals will be granted or that if granted, any approval will be
received on a timely basis.  If approvals are not obtained or are delayed, this
may also preclude us from marketing our products or continuing or expanding our
operations.

All of our operations are currently located in Washington and California.  As a
result, we are highly sensitive to negative occurrences in those two states.

We are particularly susceptible to adverse trends and economic conditions in the
States of Washington and California, including in their labor markets.  In
addition, given our geographic concentration, negative publicity regarding any
of our operations in the States of Washington or California could have a
material adverse effect on our business and operations, as could other regional
occurrences such as local strikes, earthquakes or other natural disasters.

Risks Related to the Private Placement and the Securities

The Offering Price and other terms of the Private Placement have been
arbitrarily determined and may not be indicative of future market prices.

The Offering Price was not established in a competitive market.  The Offering
Price bears no relationship to the Company’s or Organic’s assets, book value,
historical results of operations or any other established criterion of value,
and may not be indicative of the fair value of the Common Stock.  The trading
price, if any, of the Common Stock that will prevail in any market that may
develop in the future may be higher or lower than the price you subscribe for.

The public market may not agree with or accept our determination of the Offering
Price, in which case subscribers may not be able to sell their securities
underlying the Units at or above the Offering Price, thereby resulting in losses
on sale.  The market price of the Common Stock will fluctuate significantly in
response to factors, some of which are beyond our control, such as the
announcement of new products or services by us or our competitors, quarterly
variations in our and our competitors’ results of operations, changes in
earnings estimates or

7


--------------------------------------------------------------------------------


recommendations by securities analysts, developments in our industry, and
general market conditions and other factors, including factors unrelated to our
own operating performance or the condition or prospects of our industry.

Further, the stock market in general, and securities of small-cap companies in
particular, have recently experienced extreme price and volume fluctuations. 
Continued market fluctuations could result in extreme volatility in the price of
our Common Stock, which could cause a decline in the value of our Common Stock. 
You should also be aware that price volatility might be worse if the trading
volume of our Common Stock is low.

Although our Common Stock is currently quoted on the OTC Bulletin Board, trading
may be extremely sporadic.  There can be no assurance that a more active market
for the Common Stock will develop.  Accordingly, subscribers must assume they
may have to bear the economic risk of an investment in the Units for an
indefinite period of time.

Management may apply the proceeds of the Private Placement to uses for which you
may disagree.

Our management will have considerable discretion in using the proceeds of the
Private Placement, and you will not have an opportunity, as part of your
investment decision, to assess whether the proceeds are being used
appropriately.  The proceeds may be used for corporate purposes with which you
may disagree.

There are restrictions on the transferability of the Common Stock and the Common
stock underlying the Warrants contained in the Units .

The Private Placement will not be registered pursuant to the Securities Act of
1933, as amended (the “Securities Act”).  We will undertake to register the
shares of Common Stock and the shares of Common stock underlying the Warrants
contained in the Units. If we desire, we may permit the transfer of the
securities out of a purchaser’s name only when its request for transfer is
accompanied by an opinion of counsel reasonably satisfactory to us that the sale
or proposed transfer will not result in a violation of the Securities Act or any
applicable state securities or “Blue Sky” laws.

Our compliance with the Sarbanes-Oxley Act and the United States Securities and
Exchange Commission rules concerning internal controls may be time consuming,
difficult and costly.

Organic has never operated as a publicly traded company.  As a result of the
Merger, Organic and its management team will have to develop and implement the
internal controls and reporting procedures required by Sarbanes-Oxley and this
may be time consuming, difficult and costly.  We may need to hire additional
financial reporting, internal controls and other finance staff in order to
develop and implement appropriate internal controls and reporting procedures. 
If we are unable to comply with Sarbanes-Oxley’s internal controls requirements,
we may not be able to obtain the independent accountant certifications that
Sarbanes-Oxley Act requires publicly traded companies to obtain.

8


--------------------------------------------------------------------------------


We cannot assure you that the Common Stock will become liquid or that it will be
listed on a securities exchange.

Although we intend to seek to have our Common Stock listed on the American Stock
Exchange or the NASDAQ Capital Market as soon as practicable.  However, we
cannot assure you that the Company will be able to meet the initial listing
standards of either of those or of any other stock exchange, or that it will be
able to maintain any such listing.  Until such time, if ever, that the Common
Stock is listed on an exchange, we expect that it would be eligible to be quoted
on the OTC Bulletin Board. In addition, if we failed to meet the criteria set
forth in the United States Securities and Exchange Commission (“SEC”)
regulations, various requirements would be imposed by law on broker-dealers who
sell our securities to persons other than established customers and accredited
investors.  Consequently, such regulations may deter broker-dealers from
recommending or selling the Company’s Common Stock, which may further affect its
liquidity and make it more difficult for the Company to raise additional
capital.

We have not and do not intend to pay any dividends.

No assurance can be given that the Company’s proposed operations will be
profitable.  No dividends have been paid by Organic since inception and the
payment of dividends is not contemplated in the foreseeable future.  The payment
of future dividends will be directly dependent upon the earnings of the Company,
its financial needs and other similarly unpredictable factors.  Earnings are
expected to be retained to finance and develop the Company’s business.

The Company’s Common Stock will be considered a “penny stock.”

The SEC has adopted regulations which generally define “penny stock” to be an
equity security that has a market price of less than $5.00 per share, subject to
specific exemptions.  The market price of the Company’s Common Stock is likely
to be less than $5.00 per share and therefore may be a “penny stock.”  Broker
and dealers effecting transactions in “penny stock” must disclose certain
information concerning the transaction, obtain a written agreement from the
purchaser and determine that the purchaser is reasonably suitable to purchase
the securities.  These rules may restrict the ability of brokers or dealers to
sell the Company’s Common Stock and may affect your ability to sell shares.

(Remainder of page intentionally left blank)

9


--------------------------------------------------------------------------------


SUBSCRIPTION PROCEDURES


1.             SUBSCRIPTION AND PURCHASE PRICE


1.1.          SUBSCRIPTION.  SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 2
HEREOF, THE UNDERSIGNED HEREBY SUBSCRIBES FOR AND AGREES TO PURCHASE THE NUMBER
OF UNITS INDICATED ON PAGE 23 HEREOF ON THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND THE COMPANY HEREBY AGREES TO ISSUE AND SELL SUCH UNITS TO THE
UNDERSIGNED ON THE TERMS AND CONDITIONS DESCRIBED HEREIN.  THE MINIMUM NUMBER OF
UNITS THAT MAY BE PURCHASED IS ONE HALF (1/2) OF A UNIT FOR $25,000.


1.2.          PURCHASE OF SECURITIES.  THE UNDERSIGNED UNDERSTANDS AND
ACKNOWLEDGES THAT THE PURCHASE PRICE TO BE REMITTED TO THE COMPANY IN EXCHANGE
FOR THE UNITS SHALL BE $50,000 PER UNIT, FOR AN AGGREGATE PURCHASE PRICE AS SET
FORTH ON PAGE 23 HEREOF (THE “AGGREGATE PURCHASE PRICE”).  PAYMENT FOR THE UNITS
SUBSCRIBED FOR HEREUNDER SHALL BE MADE BY THE UNDERSIGNED BY CHECK OR WIRE
TRANSFER, PAYABLE IN UNITED STATES DOLLARS, TO “KRAMER LEVIN NAFTALIS & FRANKEL
LLP IOLA ACCOUNT” (PLEASE SEE SPECIFIC WIRE INSTRUCTIONS HEREIN ON PAGE 21), 
WITH THE UNDERSIGNED’S DELIVERY OF THIS AGREEMENT TO THE COMPANY.


2.                                      ACCEPTANCE AND CLOSING PROCEDURES


2.1.          IRREVOCABLE OBLIGATION.  THE OBLIGATION OF THE UNDERSIGNED TO
PURCHASE THE UNITS CONTEMPLATED HEREBY AND THE OBLIGATION OF THE COMPANY TO
ISSUE AND SELL THE UNITS CONTEMPLATED HEREBY IS IRREVOCABLE.


2.2.          CLOSING.  THE CLOSING (THE “CLOSING”) SHALL TAKE PLACE AT THE
OFFICES OF KRAMER LEVIN NAFTALIS & FRANKEL LLP, 1177 AVENUE OF THE AMERICAS, NEW
YORK, NY 10036, OR SUCH OTHER PLACE AS DETERMINED BY THE COMPANY, ON A BUSINESS
DAY (THE “CLOSING DATE”), OR SUCH OTHER DATE AS IS MUTUALLY AGREED TO BY THE
PARTIES AND THE UNDERSIGNED.  “BUSINESS DAY” SHALL MEAN FROM THE HOURS OF 9:00
A.M. (P.S.T.) THROUGH 5:00 P.M. (P.S.T.) OF A DAY OTHER THAN A SATURDAY, SUNDAY
OR OTHER DAY ON WHICH COMMERCIAL BANKS IN LOS ANGELES, CALIFORNIA ARE AUTHORIZED
OR REQUIRED TO BE CLOSED.


3.             INVESTOR’S REPRESENTATIONS AND WARRANTIES

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:


(A)           THE UNDERSIGNED HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT, THE EXECUTION AND DELIVERY OF WHICH HAS BEEN DULY AUTHORIZED, IF
APPLICABLE, AND THIS AGREEMENT CONSTITUTES A VALID AND LEGALLY BINDING
OBLIGATION OF THE UNDERSIGNED ENFORCEABLE AGAINST THE UNDERSIGNED IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL
PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING
GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.

10


--------------------------------------------------------------------------------



(B)           THE UNDERSIGNED ACKNOWLEDGES HIS UNDERSTANDING THAT THE OFFERING
AND SALE OF THE UNITS IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT, BY VIRTUE OF SECTION 4(2) OF THE SECURITIES ACT AND THE
PROVISIONS OF REGULATION D PROMULGATED THEREUNDER (“REGULATION D”).  IN
FURTHERANCE THEREOF, THE UNDERSIGNED FURTHER REPRESENTS AND WARRANTS TO THE
COMPANY AND ITS AFFILIATES AS FOLLOWS:

(I)            THE UNDERSIGNED IS ACQUIRING THE UNIT(S) SOLELY FOR THE
UNDERSIGNED’S OWN BENEFICIAL ACCOUNT, FOR INVESTMENT PURPOSES, AND NOT WITH VIEW
TO, OR RESALE IN CONNECTION WITH, ANY DISTRIBUTION OF THE SHARES OF COMMON
STOCK, OR SHARES OF COMMON STOCK TO BE RECEIVED WHEN THE WARRANTS ARE EXERCISED,
EXCEPT PURSUANT TO SALE REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT;
PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS HEREIN, THE UNDERSIGNED
DOES NOT AGREE TO HOLD ANY OF THE UNITS FOR ANY MINIMUM OR OTHER SPECIFIC TERM
AND RESERVES THE RIGHT TO DISPOSE OF THE UNITS AT ANY TIME IN ACCORDANCE WITH,
OR PURSUANT TO, A REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE SECURITIES
ACT.

(II)           THE UNDERSIGNED HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC
RISK OF THE UNDERSIGNED’S INVESTMENT, HAS ADEQUATE MEANS FOR PROVIDING FOR THE
UNDERSIGNED’S CURRENT NEEDS AND CONTINGENCIES, AND HAS NO NEED FOR LIQUIDITY
WITH RESPECT TO THE UNDERSIGNED’S INVESTMENT IN THE COMPANY AND THE UNITS.

(III)          THE UNDERSIGNED AND THE UNDERSIGNED’S ATTORNEY, ACCOUNTANT,
PURCHASER REPRESENTATIVE AND/OR TAX ADVISOR, IF ANY (COLLECTIVELY, “ADVISORS”),
HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE
UNITS.  IF OTHER THAN AN INDIVIDUAL, THE UNDERSIGNED ALSO REPRESENTS IT HAS NOT
BEEN ORGANIZED FOR THE PURPOSE OF ACQUIRING THE UNITS.


(C)           THE INFORMATION IN THE INVESTOR QUESTIONNAIRE COMPLETED AND
EXECUTED BY THE UNDERSIGNED (THE “INVESTOR QUESTIONNAIRE”) IS ACCURATE AND TRUE
IN ALL MATERIAL RESPECTS, AND THE UNDERSIGNED IS AN “ACCREDITED INVESTOR,” AS
THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


(D)           THE UNDERSIGNED IS NOT RELYING ON THE COMPANY OR ITS AFFILIATES
WITH RESPECT TO ECONOMIC CONSIDERATIONS INVOLVED IN THIS INVESTMENT.


(E)           THE UNDERSIGNED UNDERSTANDS AND AGREES THAT THE UNDERSIGNED MUST
BEAR THE ECONOMIC RISK OF THE UNDERSIGNED’S PURCHASE BECAUSE, AMONG OTHER
REASONS, NEITHER THE UNITS NOR THE SECURITIES UNDERLYING THE UNITS HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNDER THE SECURITIES LAWS OF ANY STATE
AND, THEREFORE, CANNOT BE RESOLD, ASSIGNED OR OTHERWISE DISPOSED OF UNLESS THEY
ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND UNDER THE APPLICABLE
SECURITIES LAWS OF SUCH STATES, OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.  IN PARTICULAR, THE UNDERSIGNED IS AWARE THAT THE SECURITIES BEING
PURCHASED HEREUNDER ARE “RESTRICTED SECURITIES,” AS SUCH TERM IS DEFINED IN RULE
144 PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”), AND THEY MAY NOT BE SOLD
PURSUANT TO RULE 144 UNLESS ALL OF THE CONDITIONS OF RULE 144 ARE MET.

11


--------------------------------------------------------------------------------



(F)                                    NO REPRESENTATIONS OR WARRANTIES HAVE
BEEN MADE TO THE UNDERSIGNED BY THE COMPANY OR ANY OF ITS OFFICERS, EMPLOYEES,
AGENTS, AFFILIATES OR SUBSIDIARIES, OTHER THAN ANY REPRESENTATIONS OF THE
COMPANY CONTAINED HEREIN, AND IN SUBSCRIBING FOR UNITS THE UNDERSIGNED IS NOT
RELYING UPON ANY REPRESENTATIONS OTHER THAN ANY CONTAINED HEREIN; PROVIDED THAT
NOTHING CONTAINED HEREIN SHALL MODIFY, AMEND OR AFFECT THE UNDERSIGNED’S RIGHT
TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.


(G)                                 THE UNDERSIGNED UNDERSTANDS AND ACKNOWLEDGES
THAT THE UNDERSIGNED’S PURCHASE OF THE UNITS IS A SPECULATIVE INVESTMENT THAT
INVOLVES A HIGH DEGREE OF RISK AND THE POTENTIAL LOSS OF THE UNDERSIGNED’S
ENTIRE INVESTMENT.


(H)                                 THE UNDERSIGNED UNDERSTANDS AND AGREES THAT
THE CERTIFICATES FOR THE SECURITIES BEING PURCHASED HEREUNDER SHALL BEAR
SUBSTANTIALLY THE FOLLOWING LEGEND UNTIL (I) SUCH SECURITIES SHALL HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE OR (II) IN THE OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY, SUCH SECURITIES MAY BE SOLD WITHOUT REGISTRATION
UNDER THE SECURITIES ACT AS WELL AS ANY APPLICABLE “BLUE SKY” OR STATE
SECURITIES LAWS:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
NOTES.


(I)            NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED
THE UNITS, OR PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OR CONFIRMED
THE ACCURACY OR DETERMINED THE ADEQUACY OF ANY INFORMATION PROVIDED TO THE
UNDERSIGNED BY THE COMPANY.


(J)            THE UNDERSIGNED AND THE UNDERSIGNED’S ADVISORS, IF ANY, HAVE HAD
A REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM A PERSON
OR PERSONS ACTING ON BEHALF OF THE COMPANY CONCERNING THE OFFERING OF THE UNITS
AND THE BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND PROSPECTS OF
THE COMPANY, AND ALL SUCH QUESTIONS HAVE BEEN ANSWERED TO THE REASONABLE
SATISFACTION OF THE UNDERSIGNED AND THE UNDERSIGNED’S ADVISORS, IF ANY.


(K)           THE UNDERSIGNED IS UNAWARE OF, IS IN NO WAY RELYING ON, AND DID
NOT BECOME AWARE OF THE OFFERING OF THE UNITS THROUGH OR AS A RESULT OF, ANY
ARTICLE, NOTICE,

12


--------------------------------------------------------------------------------



ADVERTISEMENT OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION, RADIO OR OVER THE INTERNET, IN
CONNECTION WITH THE OFFERING AND SALE OF THE UNITS AND IS NOT SUBSCRIBING FOR
UNITS AND DID NOT BECOME AWARE OF THE OFFERING OF THE UNITS THROUGH OR AS A
RESULT OF ANY SEMINAR OR MEETING TO WHICH THE UNDERSIGNED WAS INVITED BY, OR ANY
SOLICITATION OF A SUBSCRIPTION BY, A PERSON NOT PREVIOUSLY KNOWN TO THE
UNDERSIGNED IN CONNECTION WITH INVESTMENTS IN SECURITIES GENERALLY.


(L)            THE UNDERSIGNED HAS NOT ENGAGED ANY PLACEMENT AGENT, FINANCIAL
ADVISOR OR BROKER, WHICH WOULD GIVE RISE TO ANY CLAIM BY ANY PERSON FOR
BROKERAGE COMMISSIONS, FINDERS’ FEES OR THE LIKE RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND, IN TURN, TO BE PAID TO OTHER SELECTED
DEALERS.


(M)          THE FOREGOING REPRESENTATIONS, WARRANTIES, AND AGREEMENTS SHALL
SURVIVE THE CLOSING.


4.             PUBCO’S REPRESENTATIONS AND WARRANTIES

The Company hereby acknowledges, agrees with and represents and warrants to the
undersigned, as follows (for clarity’s sake, all references to the Company in
the representations and warranties set forth in this Section 4 shall refer to
Pubco):


(A)           THE COMPANY AND ITS “SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS
AGREEMENT MEANS ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS
CAPITAL STOCK OR HOLDS AN EQUITY OR SIMILAR INTEREST) ARE ENTITIES DULY
ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH THEY ARE FORMED, AND HAVE THE REQUISITE POWER AND
AUTHORITY TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW BEING
CONDUCTED.


(B)           THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND ISSUE THE UNITS AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY AND IS VALID, BINDING AND ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.


(C)           THE COMMON STOCK AND WARRANTS TO BE ISSUED TO THE UNDERSIGNED
PURSUANT TO THIS AGREEMENT, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, WILL BE DULY AND VALIDLY ISSUED AND WILL BE FULLY PAID
AND NONASSESSABLE.


(D)           NEITHER THE EXECUTION AND DELIVERY NOR THE PERFORMANCE OF THIS
AGREEMENT BY THE COMPANY WILL CONFLICT WITH THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED, OR BY-LAWS, AS AMENDED, OR RESULT IN A BREACH OF ANY
TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL CONTRACT,
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY
IS BOUND.

13


--------------------------------------------------------------------------------



(E)                                  OTHER THAN IN CONNECTION WITH THE REQUISITE
FILINGS UNDER APPLICABLE “BLUE SKY” LAWS AND THE FILING WITH THE SEC OF A FORM
D, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF,
OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY OR ANY
REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER PERSON IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THIS
AGREEMENT, IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.


(F)                                    NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE UNITS.  THE COMPANY
SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT AGENT’S FEES, FINANCIAL
ADVISORY FEES, OR BROKERS’ COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED BY ANY
SUBSCRIBER FOR UNITS OR ITS INVESTMENT ADVISOR) RELATING TO OR ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED HEREBY.


(G)                                 THIS AGREEMENT DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT WITH RESPECT TO
THE COMPANY NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(H)                                 THE COMPANY UNDERSTANDS AND CONFIRMS THAT
EACH OF THE BUYERS WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING
TRANSACTIONS IN SECURITIES OF THE COMPANY.  THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY CONTAINED IN THIS SECTION 4, DO NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  EACH PRESS RELEASE ISSUED BY THE COMPANY DURING THE
TWELVE (12) MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT AT THE TIME OF
RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE,
NOT MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS
WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR BUSINESS,
PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED.


(I)                                     SINCE DECEMBER 31, 2005, THE COMPANY HAS
FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO
BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) (ALL OF THE
FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND
FINANCIAL STATEMENTS, NOTES AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE
COMPANY HAS DELIVERED TO THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE,
CORRECT AND COMPLETE COPIES OF THE SEC DOCUMENTS NOT AVAILABLE ON THE EDGAR
SYSTEM.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS,
AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH

14


--------------------------------------------------------------------------------



THEY WERE MADE, NOT MISLEADING. AS OF THEIR RESPECTIVE DATES, THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN
ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


(J)            THE FOREGOING REPRESENTATIONS, WARRANTIES, AND AGREEMENTS SHALL
SURVIVE THE CLOSING.


5.             ORGANIC’S REPRESENTATIONS AND WARRANTIES

Organic hereby acknowledges, agrees with and represents and warrants to the
undersigned, that, (except as is set forth on the Company Disclosure Schedule
attached to the Merger Agreement):


(A)           ORGANIZATION, STANDING AND POWER.  ORGANIC IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT WAS FORMED, AND IT HAS THE REQUISITE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED.


(B)           AUTHORITY.  ORGANIC HAS THE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THE DOCUMENTS, CERTIFICATES AND INSTRUMENTS IT CONTEMPLATES
ENTERING INTO IN CONNECTION WITH THE MERGER (THE “ORGANIC MERGER DOCUMENTS”) AND
TO PERFORM ITS OBLIGATIONS THEREUNDER.  THE ORGANIC MERGER DOCUMENTS HAVE BEEN
OR WILL BE, ON OR BEFORE THE CLOSING OF THE MERGER, DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE ORGANIC AND ARE OR WILL BE, AT THE CLOSING OF THE MERGER,
VALID, BINDING AND ENFORCEABLE AGAINST THE ORGANIC IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL
PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING
GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES. THE
EXECUTION AND DELIVERY BY ORGANIC OF THE ORGANIC MERGER DOCUMENTS DOES NOT, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY WILL NOT, CONFLICT
WITH, OR RESULT IN ANY VIOLATION OF, OR DEFAULT UNDER (WITH OR WITHOUT NOTICE OR
LAPSE OF TIME, OR BOTH), OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY BENEFIT UNDER (I) ANY PROVISION OF
ORGANIC’S CERTIFICATE OF INCORPORATION OR BYLAWS, OR (II) ANY MATERIAL MORTGAGE,
INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENT OR INSTRUMENT, PERMIT, CONCESSION,
FRANCHISE, LICENSE, JUDGMENT, ORDER, DECREE, STATUTE, LAW, ORDINANCE, RULE OR
REGULATION APPLICABLE TO ORGANIC OR ANY OF ITS PROPERTIES OR ASSETS, EXCEPT
WHERE SUCH CONFLICT, VIOLATION, DEFAULT, TERMINATION, CANCELLATION OR
ACCELERATION WITH RESPECT TO THE FOREGOING PROVISIONS OF (II) COULD NOT HAVE HAD
AND COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
ORGANIC.  FOR THE PURPOSES OF THIS SECTION 5, A “MATERIAL ADVERSE EFFECT” WITH
RESPECT TO ANY PERSON MEANS ANY EVENT, CHANGE OR EFFECT THAT IS MATERIALLY
ADVERSE TO THE CONDITION (FINANCIAL OR OTHERWISE),

15


--------------------------------------------------------------------------------



PROPERTIES, ASSETS, LIABILITIES, BUSINESS, OPERATIONS OR RESULTS OF OPERATIONS
OF SUCH PERSON AND ITS SUBSIDIARIES, IF ANY, TAKEN AS A WHOLE.


(C)           NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY COURT, ADMINISTRATIVE AGENCY OR COMMISSION OR
OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY (“GOVERNMENTAL ENTITY”) IS
REQUIRED BY OR WITH RESPECT TO ORGANIC IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE ORGANIC MERGER DOCUMENTS, OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT FOR (I) THE FILING OF A CERTIFICATE OF
MERGER AS PROVIDED IN SECTION 1.2 OF THE MERGER AGREEMENT; (II) SUCH CONSENTS,
APPROVALS, ORDERS, AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS
MAY BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS
OF ANY FOREIGN COUNTRY; AND (III) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS,
APPROVALS AND REGISTRATIONS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON ORGANIC AND WOULD NOT PREVENT, OR MATERIALLY ALTER OR
DELAY ANY OF THE TRANSACTIONS CONTEMPLATED BY THE ORGANIC MERGER DOCUMENTS.


(D)           FINANCIAL STATEMENTS. ORGANIC HAS PROVIDED TO PUBCO A CORRECT AND
COMPLETE COPY OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING ANY
RELATED NOTES THERETO) OF ORGANIC FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005
(THE “AUDITED FINANCIAL STATEMENTS”) AND A CORRECT AND COMPLETE COPY OF THE
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF ORGANIC FOR THE NINE MONTH PERIOD
ENDED SEPTEMBER 30, 2006 (THE “UNAUDITED FINANCIAL STATEMENTS” AND, WITH THE
AUDITED FINANCIAL STATEMENTS, THE “FINANCIAL STATEMENTS”).  THE FINANCIAL
STATEMENTS WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES OF THE UNITED STATES (“GAAP”) APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO), AND EACH FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF ORGANIC AT THE RESPECTIVE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED, EXCEPT THAT THE UNAUDITED
FINANCIAL STATEMENTS DO NOT CONTAIN NOTES AND ARE SUBJECT TO NORMAL ADJUSTMENTS
THAT ARE NOT EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ORGANIC.


(E)           ABSENCE OF UNDISCLOSED LIABILITIES.  ORGANIC HAS NO MATERIAL
OBLIGATIONS OR LIABILITIES OF ANY NATURE (MATURED OR UNMATURED, FIXED OR
CONTINGENT) OTHER THAN (I) THOSE SET FORTH OR ADEQUATELY PROVIDED FOR IN THE
BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED
SEPTEMBER 30, 2006 (THE “ORGANIC BALANCE SHEET”), (II) THOSE INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND NOT REQUIRED TO BE SET FORTH IN THE ORGANIC
BALANCE SHEET UNDER GAAP, (III) THOSE INCURRED IN THE ORDINARY COURSE OF
BUSINESS SINCE THE ORGANIC BALANCE SHEET DATE AND NOT REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT ON ORGANIC; AND (IV) THOSE INCURRED IN CONNECTION WITH
THE EXECUTION OF THE ORGANIC MERGER DOCUMENTS.


(F)            LITIGATION.  THERE IS NO PRIVATE OR GOVERNMENTAL ACTION, SUIT,
PROCEEDING, CLAIM, ARBITRATION, AUDIT OR INVESTIGATION PENDING BEFORE ANY
AGENCY, COURT OR TRIBUNAL, FOREIGN OR DOMESTIC, OR, TO THE KNOWLEDGE OF ORGANIC,
THREATENED AGAINST ORGANIC OR ANY OF ITS PROPERTIES OR ANY OF ITS OFFICERS OR
DIRECTORS (IN THEIR CAPACITIES AS SUCH) THAT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ORGANIC. THERE
IS NO INJUNCTION, JUDGMENT, DECREE, ORDER OR REGULATORY RESTRICTION IMPOSED UPON
ORGANIC OR ANY OF ITS ASSETS OR BUSINESS, OR, TO THE KNOWLEDGE OF ORGANIC, ANY
OF THEIR ITS DIRECTORS OR OFFICERS (IN THEIR CAPACITIES AS SUCH), THAT WOULD
PREVENT, ENJOIN, ALTER OR MATERIALLY DELAY ANY OF THE TRANSACTIONS

16


--------------------------------------------------------------------------------



CONTEMPLATED BY THIS AGREEMENT, OR THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ORGANIC.  FOR THE PURPOSES OF THIS SECTION 5, ANY
REFERENCE TO ORGANIC’S “KNOWLEDGE” MEANS THE ACTUAL KNOWLEDGE OF JASON BROWN,
ORGANIC’S CHIEF EXECUTIVE OFFICER, AFTER REASONABLE INQUIRY (WITHIN THE MEANING
OF RULE 405 UNDER THE SECURITIES ACT).


(G)           RESTRICTIONS ON BUSINESS ACTIVITIES. THERE IS NO AGREEMENT,
JUDGMENT, INJUNCTION, ORDER OR DECREE BINDING UPON ORGANIC WHICH HAS OR
REASONABLY COULD BE EXPECTED TO HAVE THE EFFECT OF PROHIBITING OR MATERIALLY
IMPAIRING ANY BUSINESS PRACTICE OF ORGANIC, ANY ACQUISITION OF PROPERTY BY
ORGANIC OR THE CONDUCT OF BUSINESS BY ORGANIC.


(H)           GOVERNMENTAL AUTHORIZATION.  ORGANIC HAS OBTAINED EACH FEDERAL,
STATE, COUNTY, LOCAL OR FOREIGN GOVERNMENTAL CONSENT, LICENSE, PERMIT, GRANT, OR
OTHER AUTHORIZATION OF A GOVERNMENTAL ENTITY (I) PURSUANT TO WHICH ORGANIC
CURRENTLY OPERATES OR HOLDS ANY INTEREST IN ANY OF ITS PROPERTIES OR (II) THAT
IS REQUIRED FOR THE OPERATION OF ORGANIC’S BUSINESS OR THE HOLDING OF ANY SUCH
INTEREST ((I) AND (II) HEREIN COLLECTIVELY CALLED “ORGANIC AUTHORIZATIONS”), AND
ALL OF SUCH ORGANIC AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT, EXCEPT WHERE
THE FAILURE TO OBTAIN OR HAVE ANY OF SUCH ORGANIC AUTHORIZATIONS OR WHERE THE
FAILURE OF SUCH ORGANIC AUTHORIZATIONS TO BE IN FULL FORCE AND EFFECT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ORGANIC.


(I)            TITLE TO PROPERTY.  ORGANIC HAS GOOD AND VALID TITLE TO ALL OF
ITS PROPERTIES, INTERESTS IN PROPERTIES AND OTHER ASSETS, REAL AND PERSONAL,
TANGIBLE AND INTANGIBLE, OR IN THE CASE OF LEASED PROPERTIES AND ASSETS, VALID
LEASEHOLD INTERESTS IN, FREE AND CLEAR OF ALL MORTGAGES, LIENS, PLEDGES, CHARGES
OR ENCUMBRANCES OF ANY KIND OR CHARACTER, EXCEPT LIENS THAT IN THE AGGREGATE
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON ORGANIC. THE PLANTS, PROPERTY AND
EQUIPMENT OF ORGANIC THAT ARE USED IN THE OPERATIONS OF ITS BUSINESS ARE IN GOOD
OPERATING CONDITION AND REPAIR, EXCEPT WHERE THE FAILURE TO BE IN GOOD OPERATING
CONDITION OR REPAIR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(J)            LABOR MATTERS.  ORGANIC IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER LABOR UNION CONTRACT APPLICABLE TO PERSONS
EMPLOYED BY ORGANIC NOR DOES ORGANIC KNOW OF ANY ACTIVITIES OR PROCEEDINGS OF
ANY LABOR UNION TO ORGANIZE ANY SUCH EMPLOYEES.


(K)           INSURANCE.  ORGANIC HAS POLICIES OF INSURANCE AND BONDS OF THE
TYPE AND IN AMOUNTS CUSTOMARILY CARRIED BY PERSONS CONDUCTING BUSINESSES OR
OWNING ASSETS SIMILAR TO THOSE OF ORGANIC. THERE IS NO CLAIM PENDING UNDER ANY
OF SUCH POLICIES OR BONDS AS TO WHICH COVERAGE HAS BEEN QUESTIONED, DENIED OR
DISPUTED BY THE UNDERWRITERS OF SUCH POLICIES OR BONDS. ALL PREMIUMS DUE AND
PAYABLE UNDER ALL SUCH POLICIES AND BONDS HAVE BEEN PAID AND ORGANIC ARE
OTHERWISE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS OF SUCH POLICIES
AND BONDS. ORGANIC HAS NO KNOWLEDGE OF ANY THREATENED TERMINATION OF, OR
MATERIAL PREMIUM INCREASE WITH RESPECT TO, ANY OF SUCH POLICIES.


(L)            COMPLIANCE WITH LAWS.  TO ORGANIC’S KNOWLEDGE, ORGANIC HAS
COMPLIED WITH, IS NOT IN VIOLATION OF, AND HAS NOT RECEIVED ANY NOTICES OF
VIOLATION WITH RESPECT TO, ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE, LAW OR
REGULATION WITH RESPECT TO THE CONDUCT OF ITS

17


--------------------------------------------------------------------------------



BUSINESS, OR THE OWNERSHIP OR OPERATION OF ITS BUSINESS, EXCEPT FOR SUCH
VIOLATIONS OR FAILURES TO COMPLY AS COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ORGANIC.

(m)          Representations Complete.  None of the representations or
warranties made by Organic herein contains any untrue statement of a material
fact, or omits to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading.


6.             USE OF PROCEEDS

The Company shall use the net proceeds from the offering of the Units to support
the Organic business plan (which includes, among other things, making
acquisitions) and for working capital and general corporate purposes.


7.             REGISTRATION RIGHTS


(A)                                  THE COMPANY SHALL FILE A REGISTRATION
STATEMENT (THE “REGISTRATION STATEMENT”) WITH THE SEC COVERING THE RESALE OF THE
SHARES OF COMMON STOCK UNDERLYING THE UNITS (THE “UNIT SHARES”) AND THE SHARES
OF COMMON STOCK INTO WHICH THE WARRANTS ARE EXERCISABLE (THE “WARRANT SHARES”),
ON OR AROUND, BUT NO LATER THAN, NINETY (90) DAYS AFTER THE CLOSING DATE (THE
“FILING DATE”).  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE THE REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS POSSIBLE AFTER THE FILING
DATE.


(B)                                 IF THE COMPANY FAILS TO FILE THE
REGISTRATION STATEMENT WITH THE SEC ON OR BEFORE THE NINETIETH (90TH) DAY AFTER
THE CLOSING DATE, THE COMPANY SHALL PAY TO THE UNDERSIGNED A CASH AMOUNT EQUAL
TO 2.0% OF THE AGGREGATE PURCHASE PRICE PAID BY THE UNDERSIGNED.  IF THE
REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE SEC WITH RESPECT TO THE
UNIT SHARES WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER THE FILING DATE, THE
COMPANY SHALL PAY TO THE UNDERSIGNED A CASH AMOUNT EQUAL TO 1.0% OF THE
AGGREGATE PURCHASE PRICE PAID BY THE UNDERSIGNED FOR EACH THIRTY (30) DAY PERIOD
AFTER THE FILING DATE FOR A PERIOD OF UP TO TWENTY-FOUR (24) MONTHS FROM THE
FILING DATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR
ELSEWHERE, THE COMPANY SHALL NOT BE LIABLE FOR ANY PENALTY HEREUNDER FOR THE
FAILURE HEREUNDER TO HAVE A REGISTRATION STATEMENT WITH RESPECT TO THE WARRANT
SHARES DECLARED EFFECTIVE BY THE SEC.  ADDITIONALLY, IN THE EVENT THAT THE SEC
REQUIRES, AS A CONDITION PRECEDENT TO DECLARING THE REGISTRATION STATEMENT
EFFECTIVE, THAT THE COMPANY REDUCE THE NUMBER OF SHARES OF COMMON STOCK SUBJECT
TO SUCH REGISTRATION STATEMENT, THE SHARES OF COMMON STOCK TO BE REMOVED FIRST
FROM THE REGISTRATION STATEMENT SHALL BE WARRANT SHARES.


(C)                                  THE COMPANY MAY REQUEST THE UNDERSIGNED TO
FURNISH THE COMPANY WITH SUCH INFORMATION WITH RESPECT TO THE UNDERSIGNED AND
THE UNDERSIGNED’S PROPOSED DISTRIBUTION OF SECURITIES BEING PURCHASED HEREUNDER
PURSUANT TO THE REGISTRATION STATEMENT AS THE COMPANY MAY FROM TIME TO TIME
REASONABLY REQUEST IN WRITING OR AS SHALL BE REQUIRED BY LAW OR BY THE SEC IN
CONNECTION THEREWITH, AND THE UNDERSIGNED AGREES TO FURNISH THE COMPANY WITH
SUCH INFORMATION.

18


--------------------------------------------------------------------------------



8.             INSIDER TRADING PROHIBITION; INDEMNITY


(A)           COMMENCING AS OF THE DATE OF THIS AGREEMENT AND UNTIL THE SIXTH
(6TH) TRADING DAY FOLLOWING THE CLOSING DATE, THE UNDERSIGNED HEREBY AGREES TO
(I) REFRAIN FROM (A) ENGAGING IN ANY TRANSACTIONS WITH RESPECT TO THE COMPANY’S
CAPITAL STOCK OR SECURITIES EXERCISABLE OR CONVERTIBLE INTO OR EXCHANGEABLE FOR
ANY SHARES OF THE COMPANY’S CAPITAL STOCK.


(B)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS THE UNDERSIGNED
AND THEIR RESPECTIVE OFFICERS AND DIRECTORS, EMPLOYEES AND AFFILIATES AND EACH
OTHER PERSON, IF ANY, WHO CONTROLS ANY OF THE FOREGOING, AGAINST ANY LOSS,
LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
ANY AND ALL EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING
OR DEFENDING AGAINST ANY LITIGATION COMMENCED OR THREATENED OR ANY CLAIM
WHATSOEVER) ARISING OUT OF OR BASED UPON ANY FALSE REPRESENTATION OR WARRANTY BY
THE COMPANY, OR THE COMPANY’S BREACH OF, OR FAILURE TO COMPLY WITH, ANY COVENANT
OR AGREEMENT MADE BY THE UNDERSIGNED HEREIN OR IN ANY OTHER DOCUMENT FURNISHED
BY THE COMPANY TO THE UNDERSIGNED, ITS OFFICERS AND DIRECTORS, EMPLOYEES AND ITS
AFFILIATES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS ANY OF THE FOREGOING IN
CONNECTION WITH THIS TRANSACTION.


9.             MISCELLANEOUS PROVISIONS


9.1.          MODIFICATION.  NEITHER THIS AGREEMENT, NOR ANY PROVISIONS HEREOF,
SHALL BE WAIVED, MODIFIED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ANY WAIVER, MODIFICATION, DISCHARGE OR
TERMINATION IS SOUGHT.


9.2.          NOTICES.  ANY PARTY MAY SEND ANY NOTICE, REQUEST, DEMAND, CLAIM OR
OTHER COMMUNICATION HEREUNDER TO THE UNDERSIGNED AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE OF THIS AGREEMENT OR TO THE COMPANY AT THE ADDRESS SET FORTH
ABOVE USING ANY MEANS (INCLUDING PERSONAL DELIVERY, EXPEDITED COURIER, MESSENGER
SERVICE, FACSIMILE, ORDINARY MAIL OR ELECTRONIC MAIL), BUT NO SUCH NOTICE,
REQUEST, DEMAND, CLAIM OR OTHER COMMUNICATION WILL BE DEEMED TO HAVE BEEN DULY
GIVEN UNLESS AND UNTIL IT ACTUALLY IS RECEIVED BY THE INTENDED RECIPIENT.  ANY
PARTY MAY CHANGE THE ADDRESS TO WHICH NOTICES, REQUESTS, DEMANDS, CLAIMS AND
OTHER COMMUNICATIONS HEREUNDER ARE TO BE DELIVERED BY GIVING THE OTHER PARTIES
WRITTEN NOTICE IN THE MANNER HEREIN SET FORTH.


9.3.          COUNTERPARTS; FACSIMILE SIGNATURE.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT
MAY BE EXECUTED BY FACSIMILE SIGNATURE, ANY WHICH SUCH SIGNATURE SHALL BE DEEMED
AN ORIGINAL SIGNATURE FOR ALL PURPOSES HEREOF.


9.4.          BINDING EFFECT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE PARTIES TO
THIS AGREEMENT AND THEIR HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, LEGAL
REPRESENTATIVES AND ASSIGNS.  IF THE UNDERSIGNED IS MORE THAN ONE PERSON OR
ENTITY, THE OBLIGATION OF THE UNDERSIGNED SHALL BE JOINT AND SEVERAL AND THE
AGREEMENTS, REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS CONTAINED HEREIN
SHALL BE DEEMED TO BE MADE BY, AND BE BINDING UPON, EACH SUCH PERSON OR ENTITY
AND HIS OR ITS HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, LEGAL
REPRESENTATIVES AND ASSIGNS.

19


--------------------------------------------------------------------------------



9.5.          ASSIGNABILITY.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE UNITS.  THE COMPANY SHALL NOT ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE NUMBER OF UNITS
ISSUED AND ISSUABLE HEREUNDER.  THE UNDERSIGNED MAY ASSIGN SOME OR ALL OF ITS
RIGHTS HEREUNDER IN CONNECTION WITH TRANSFER OF ANY OF ITS UNITS WITHOUT THE
CONSENT OF THE COMPANY, IN WHICH EVENT SUCH ASSIGNEE SHALL BE DEEMED TO BE A
BUYER HEREUNDER WITH RESPECT TO SUCH ASSIGNED; PROVIDED, HOWEVER, THAT ANY SUCH
ASSIGNEE SHALL BE DEEMED TO HAVE MADE, WITH RESPECT TO SUCH ASSIGNEE, ALL OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE UNDERSIGNED CONTAINED HEREIN.


9.6.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES.

(Remainder of page intentionally left blank)

20


--------------------------------------------------------------------------------


WIRE TRANSFER INSTRUCTIONS

Bank:

 

Citibank, N.A.

 

 

666 Fifth Avenue

 

 

New York, NY 10103

 

 

 

ABA No.:

 

021-000-089

 

 

 

Account Name:

 

Kramer Levin Naftalis & Frankel LLP

 

 

IOLA Account

 

 

 

Account No.:

 

37317968

 

 

 

Reference:

 

Organic Acquisition Corp. / Christopher S. Auguste

 

 

[Purchaser’s Name]

 

DOCUMENT AND/OR CHECK DELIVERY INSTRUCTIONS

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn:  Christopher S. Auguste

Tel: (212) 715-9265
Fax: (212) 715-8277

Payable To:  Kramer Levin Naftalis & Frankel LLP IOLA Account

Reference:  Organic Acquisition Corp.

21


--------------------------------------------------------------------------------


ANTI-MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

 

What is money laundering?

 

How big is the problem
and why is it important?

 

 

 

 

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets.  According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

 

 

 

 

To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

 

 

 

 

What are we required to do to eliminate money laundering?

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

22


--------------------------------------------------------------------------------


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the
              day of               , 2007.

 

X $50,000 for each Unit

 

= $

 

Units subscribed for

 

 

 

Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

1.

o

 

Individual

 

7.

o

 

Trust/Estate/Pension or Profit sharing Plan Date Opened:                        

 

 

 

 

 

 

 

 

 

2.

o

 

Joint Tenants with Right of Survivorship

 

8.

o

 

As a Custodian for                                         Under the Uniform
Gift to Minors Act of the State of
                                                              

 

 

 

 

 

 

 

 

 

3.

o

 

Community Property

 

9.

o

 

Married with Separate Property

 

 

 

 

 

 

 

 

 

4.

o

 

Tenants in Common

 

10.

o

 

Keogh

 

 

 

 

 

 

 

 

 

5.

o

 

Corporation/Partnership/ Limited Liability Company

 

11.

o

 

Tenants by the Entirety

 

 

 

 

 

 

 

 

 

6.

o

 

IRA

 

 

 

 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 24.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 26.

23


--------------------------------------------------------------------------------


EXECUTION BY NATURAL PERSONS

Exact Name in Which Title is to be Held

 

 

 

 

 

 

Name (Please Print)

 

Name of Additional Purchaser

 

 

 

 

 

 

Residence: Number and Street

 

Address of Additional Purchaser

 

 

 

 

 

 

City, State and Zip Code

 

City, State and Zip Code

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

Telephone Number

 

Telephone Number

 

 

 

 

 

 

Fax Number (if available)

 

Fax Number (if available)

 

 

 

 

 

 

E-Mail (if available)

 

E-Mail (if available)

 

 

 

 

 

 

(Signature)

 

(Signature of Additional Purchaser)

 

ACCEPTED this       day of            , 2007, on behalf of Pubco.

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

24


--------------------------------------------------------------------------------


AGREED TO, SOLELY WITH RESPECT TO THE PROVISIONS OF SECTION 5 HEREOF, this      
day of        , 2007, on behalf of Organic Holding Company, Inc.

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

25


--------------------------------------------------------------------------------


EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, Trust, Etc.)

Name of Entity (Please Print)

 

 

 

Date of Incorporation or Organization:

 

 

 

 

 

State of Principal Office:

 

 

 

 

Federal Taxpayer Identification Number:

 

 

 

 

 

 

Office Address

 

 

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

 

 

 

Telephone Number

 

 

 

 

 

 

 

 

Fax Number (if available)

 

 

 

 

 

 

 

 

E-Mail (if available)

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

op

[seal]

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

(If Entity is a Corporation)

 

 

 

 

 

 

 

 

 

 

Address

 

ACCEPTED this             day of                  , 2007, on behalf of Pubco.

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

26


--------------------------------------------------------------------------------


AGREED TO, SOLELY WITH RESPECT TO THE PROVISIONS OF SECTION 5 HEREOF, this
        day of                                , 2007, on behalf of Organic
Holding Company, Inc.

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

27


--------------------------------------------------------------------------------


INVESTOR QUESTIONNAIRE

Instructions:  Check all boxes below which correctly describe you.

o                                                                                   
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase units
consisting of one (1) share of Series B Convertible Preferred Stock and a
four-year detachable warrant to purchase shares of common stock (the “Units”),
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.

o                                                                                   
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

o                                                                                   
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and with total assets in excess of
$5,000,000.

o                                                                                   
You are a director or executive officer of Pubco or Organic Holding Company,
Inc.

o                                                                                   
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.

28


--------------------------------------------------------------------------------


o                                                                                   
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

o                                                                                   
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

o                                                                                   
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased securities of Pubco doing
business as Organic To Go.

 

 

Name of Purchaser  [please print]

 

Name of Co-Purchaser  [please print]

 

 

 

 

 

 

Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)

 

Signature of Co-Purchaser

 

 

 

 

 

 

 

 

 

Name of Signatory (Entities only)

 

 

 

 

 

 

 

 

Title of Signatory (Entities only)

 

 

 

29


--------------------------------------------------------------------------------